Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 18, 2019

                                         No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                   v.

   LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                              Ranches, Inc.,
                               Appellees

                     From the 81st Judicial District Court, La Salle County, Texas
                                 Trial Court No. 16-07-00095-CVL
                             Honorable Susan D. Reed, Judge Presiding


                                            ORDER
Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           Appellee’s motion to dismiss this appeal is denied.

        We note that both the motion to dismiss and the response state there were two summary
judgment orders involving two separate defendants that were severed into two different trial
court cause numbers. However, both severance orders in the clerk’s record, a July 2, 2019 order
involving defendant Ezra Alderman Ranches, Inc., and a June 11, 2019 order involving Lonestar
Resources, Inc., show the claims against those two defendants were transferred to the same cause
number, 16-07-00095-CVL-A. This appeal will therefore proceed as one appeal unless the
parties demonstrate the appeals should proceed separately as appeals from two separate trial
court causes.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court